893 F.2d 1404
282 U.S.App.D.C. 255
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Frank B. JAMES, et al., Appellants,v.Manuel LUJAN, Jr., et al.
No. 88-5344.
United States Court of Appeals, District of Columbia Circuit.
Jan. 23, 1990.

Before MIKVA, SILBERMAN and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
The court concludes, on appellant's unopposed motion, that oral argument will not assist the court in this case.  Accordingly, the court will dispose of the appeal without oral argument.  See D.C.Cir.Rule 13(i).


2
After considering this case on the record on appeal from the United States District Court for the District of Columbia and on briefs filed by the parties, the court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  The passage of the Settlement Act during the pendency of this action mooted the appellants' claims against the governmental appellees.  Any of appellants' claims against the non-governmental appellees that might survive the enactment of the Settlement Act have been decided conclusively in favor of the appellees by a final judgment of the Massachusetts Court of Appeals.   See James v. Wampanoag Council of Gay Head, Inc., 23 Mass.App. 122, 124-25, appeal denied, 398 Mass. 1107 (1986).  For the foregoing reasons, it is


3
ORDERED AND ADJUDGED that the judgment of the district court is affirmed.  It is


4
FURTHER ORDERED, by the court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).